GUIDRY, Judge.
For the reasons set forth in the matter entitled Lantier v. Aetna Casualty and Surety Company, 614 So.2d 1346 (La.App. 3rd Cir.1993), our docket No. 92-335, consolidated herewith and also decided this date, the judgment of the trial court is reversed and set aside and judgment is rendered as follows:
*1360In favor of Sue Cormier and against defendants, Glenn Webb and Aetna Casualty and Surety Company, in solido, in the full sum of Two Hundred Thirty-Three Thousand Eight Hundred Thirty-Five and 90/100 ($233,835.90) Dollars together with judicial interest on said sum from date of judicial demand until paid, subject however to the limitation of Aetna Casualty and Surety Company’s liability to its policy limits as fixed herein.
In favor of Sarah Cormier and against defendants, Glenn Webb and Aetna Casualty and Surety Company, in solido, in the full sum of One Hundred Five Thousand and No/100 ($105,000) Dollars together with judicial interest on said sum from date of judicial demand until paid, subject however to the limitation of Aetna Casualty and Surety Company’s liability to its policy limits as fixed herein.
Glenn Webb and Aetna Casualty and Surety Company are cast with all costs of these proceedings both at the trial level and on appeal.
REVERSED AND REMANDED.